                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,                             )
                     Plaintiff,                       )
                                                      )       DEFAULT JUDGMENT
v.                                                    )
                                                      )       No. 7:18-CV-7-FL
JOHN HUDSON FARMS, INC., PHILLIP                      )
HUDSON, JOSHUA HUDSON, JEREMY                         )
HUDSON, WENDY GIDDENS, JACOB                          )
GIDDENS AND SETH GIDDENS                              )
                     Defendants.                      )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
August 29, 2018, for the reasons set forth more specifically therein, plaintiff’s motions for default
judgment are granted. Court awards $10,791,133 against Defendant Phil Hudson.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Court awards $2,046,615
against Defendant Seth Giddens.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Court awards $2,625,747
against Defendant Jeremy Hudson.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Court awards $10,791,133
against Defendant John Hudson Farms, Inc.

This Judgment Filed and Entered on October 30, 2018, and Copies To:
Neal Fowler / Roberto F. Ramirez (via CM/ECF Notice of Electronic Filing)
Joshua Hudson (via US mail) 2661 Eldridge Road, Newton Grove, NC 28366
Wendy Giddens (via US mail) 2577 Rosin Hill Road, Newton Grove, NC 28366
Gordon C. Woodruff (via CM/ECF Notice of Electronic Filing)

October 30, 2018                      PETER A. MOORE, JR., CLERK
                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
